Evans, J.
The evidence in this case, even if sufficient to support a finding that the purse of the prosecutor was stolen by the accused, was clearly insufficient to warrant his conviction of robbery under the act of August 6, 1903 (Acts of 1903, p. 43), which declares that this offense may be committed by “the sudden snatching, taking, or carrying away” of money or other thing of value from the owner or person in possession or control thereof, without his consent. The offense proved, if any, was that of larceny from the person, committed by fraudulently and secretly talcing a purse from the pocket of the prosecutor, without his knowledge, and without resort to any force or violence in making the. theft. Penal Code, § 175.

Judgment reversed.


All the Justices concur.